Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 1 of 20 PageID #: 334




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                             CIVIL ACTION NO. 3:20-CV-418-RGJ

    JONAH ALBERT                                                                              Plaintiff

    v.

    UNKNOWN INDIVIDUAL LOUISVILLE                                                         Defendants
    METRO POLICE OFFICERS, et al.

                                   * * * * *
                          MEMORANDUM OPINION AND ORDER

         Plaintiff Jonah Albert (“Albert”) alleges violations of state and federal law against

Defendants Louisville-Jefferson County Metro Government (“Louisville Metro”), Greg Fischer

(“Fischer”), Mayor of Louisville, and Unknown Kentucky State Police Officers (“Unknown KSP

Officers”) and Unknown Louisville Metro Police Officers (“Unknown LMPD Officers”)

(collectively, “Unknown Officers”). [DE 14]. Defendants move to dismiss the claims against

them. [DE 7; DE 8; DE 15; DE 23]. Unknown KSP Officers move to strike Albert’s amended

complaint. [DE 17]. Albert moves for expedited discovery. [DE 29]. Briefing is complete and

the matter is ripe. [DE 13; DE 18; DE 19; DE 31; DE 36; DE 37; DE 38]. For the reasons below,

Unknown LMPD Officers’ Motion to Dismiss [DE 7] is DENIED AS MOOT, Unknown KSP

Officers’ First Motion to Dismiss [DE 8] is DENIED AS MOOT1, Unknown LMPD Officers’

Motion to Withdraw Motion to Dismiss and Withdraw as Counsel [DE 13] is DENIED at this


1
 Unknown KSP Officers filed their first motion to dismiss before Albert amended his complaint. Because
his amended complaint is now the operative pleading, their motion to dismiss based on his complaint is
moot. See Kentucky Press Ass’n, Inc. v. Kentucky, 355 F. Supp. 2d 853, 857 (E.D. Ky. 2005) (“Plaintiff’s
amended complaint supersedes the original complaint, thus making the motion to dismiss the original
complaint moot”).




                                                   1
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 2 of 20 PageID #: 335




time, Unknown KSP Officers’ Motion to Strike [DE 17] is DENIED, Unknown KSP Officers’

Notice of Withdrawal of Motion to Strike [DE 19] is GRANTED, Unknown KSP Officers’

Second Motion to Dismiss [DE 15] is GRANTED IN PART, DENIED IN PART, Louisville

Metro’s and Mayor Fischer’s Motion to Dismiss [DE 23] is GRANTED IN PART, DENIED

IN PART, and Albert’s Motion For Leave to Take Early Rule 30(b)(6) Deposition of

Defendant Louisville-Jefferson County Metro Government [DE 29] is GRANTED.

                                          I.      BACKGROUND

          On the evening of May 30, 2020, Albert “was an unarmed protester peacefully protesting”

the deaths of Breonna Taylor and George Floyd “at the intersection of Cedar Street and South 6th

Street in Louisville, Kentucky.”2 [DE 14 at 105]. Unknown Officers, armed and dressed in riot

gear, had formed a barricade nearby. Id. As Albert walked by Unknown Officers, he said, “‘I

hope you guys have more drones’ or words to that effect.” Id. at 106. In response to Albert’s

comment, “Defendant Unknown LMPD Officer 1 or Unknown State Trooper 1 took aim directly

at the back of the Albert’s head and fired an object from a gun, thus, striking Plaintiff in the back

of his head.” Id. As Albert was “stumbling away, some of the said armed Unknown LMPD

Officers and/or Unknown State Troopers were heard laughing and acknowledging the fact that the

Plaintiff was shot in the back of the head.” Id.

          On June 10, 2020, Albert sued in this Court, asserting 42 U.S.C. § 1983 and state-law

battery and excessive force claims. Id. at 110-14. In September 2020, Unknown LMPD Officers

moved to dismiss the claims against them. [DE 7]. A few days later, Unknown KSP Officers also

moved to dismiss. [DE 8].




2
    Albert filed a video recording of the incident in the record. [DE 28].

                                                        2
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 3 of 20 PageID #: 336




       On October 2, 2020, counsel for Unknown LMPD Officers moved to withdraw the motion

to dismiss and to withdraw as counsel from the case. [DE 13]. A few weeks later, Albert filed his

first amended complaint. [DE 14]. The next day, Unknown KSP Officers filed its second motion

to dismiss. [DE 15]. Unknown KSP Officers also filed—only to later withdraw it—a motion to

strike Albert’s amended complaint. [DE 17]. And in March 2021, Albert moved to take expedited

discovery of Louisville Metro to determine the identities of the Unknown Officers. [DE 29].

                                       II.     STANDARD

       Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To state a claim, a complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss,

courts must presume all factual allegations in the complaint to be true and make all reasonable

inferences in favor of the non-moving party. Total Benefits Plan. Agency, Inc. v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the district court

need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

       To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing



                                                  3
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 4 of 20 PageID #: 337




Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

                                       III.   DISCUSSION

       As an initial matter, counsel for Unknown LMPD Officers moves to withdraw their motion

to dismiss and to withdraw from the case. [DE 13]. Counsel asserts that “after further review of

the Complaint filed by the Plaintiff, the Plaintiff has failed to name any viable Defendants. The

original motion was filed out of abundance of caution . . . Since there is no actual Defendant with

whom to confer, the requirement to notify the client is moot.” Id. at 96. Albert did not respond

to this motion.

       Local Rule 83.6 provides:

       Unless a compelling reason exists, an attorney of record is not permitted to
       withdraw within twenty-one (21) days of trial or a hearing on any motion for
       judgment or dismissal. At any other time, an attorney of record may withdraw from
       a case only under the following circumstances:

       (a) The attorney files a motion, his or her client consents in writing, and another
       attorney enters his or her appearance; or

       (b) The attorney files a motion, certifies the motion was served on the client,
       makes a showing of good cause, and the Court consents to the withdrawal on
       whatever terms the Court chooses to impose.

       (c) In cases where an attorney seeks to be substituted for another as attorney of
       record, and both attorneys are within the same partnership or other legal
       professional association, a notice of substitution must be filed signed by the
       withdrawing attorney and the substitute attorney with an affirmative representation
       stating that the substitution is made with the client's consent; the notice may, but
       need not be, signed by the client.

       First, Unknown LMPD Officers filed their first motion to dismiss before Albert amended

his complaint. Because his amended complaint is now the operative pleading, their motion to

                                                  4
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 5 of 20 PageID #: 338




dismiss based on his complaint is moot. See Kentucky, 355 F. Supp. at 857 (“Plaintiff’s amended

complaint supersedes the original complaint, thus making the motion to dismiss the original

complaint moot”). Second, counsel has not demonstrated good cause for withdrawal. If anything,

counsel has demonstrated an attempt to game the system by filing a responsive pleading to Albert’s

complaint, requesting to withdraw it, implying that Unknown LMPD Officers were improperly

served (even though he filed a motion to dismiss on their behalf), and requesting to withdraw from

the case. The Court is allowing Albert to depose an agent of Louisville Metro to determine which

officer shot him. Counsel may renew his motion to withdraw if he still believes it is necessary

after Albert has taken the deposition, amended his complaint, and served individual defendants.

       Unknown KSP Officers request to withdraw their motion to strike because they erred in

filing it. [DE 19 at 179]. Hearing no objection from Albert, the Court grants Unknown KSP

Officers’ motion to withdraw their motion to strike.

       That leaves three motions for the Court’s consideration: Unknown KSP Officers’ motion

to dismiss, Louisville Metro’s and Mayor Fischer’s motion to dismiss, and Albert’s motion

for expedited discovery.

A.     Motions to Dismiss

       1. Immunity

       Unknown KSP Officers argue that they are entitled to sovereign immunity from Albert’s

federal and state-law claims against them in their official capacities. [DE 15 at 122]. Albert does

not respond to this argument.

               a. Federal claims

       Under the Eleventh Amendment to the U.S. Constitution, a state and its agencies may not

be sued in federal court, regardless of the relief sought, unless the state has waived its immunity



                                                5
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 6 of 20 PageID #: 339




or Congress has overridden it. See Puerto Rico Aqueduct and Sewer Auth. v. Metcalf & Eddy, Inc.,

506 U.S. 139, 146 (1993). The Commonwealth of Kentucky has not waived its immunity, and in

enacting § 1983, Congress did not intend to override the traditional sovereign immunity of the

states. See Whittington v. Milby, 928 F.2d 188, 193-94 (6th Cir. 1991). The Eleventh Amendment

similarly bars the damages claims against state officials sued in their official capacity. See

Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“This [Eleventh Amendment] bar remains in

effect when State officials are sued for damages in their official capacity”). As a result, the claims

against Unknown KSP Officers, who are employees of the Commonwealth of Kentucky sued in

their official capacities for monetary damages, are barred by Eleventh Amendment immunity. See

Burnett v. Martin, No. CIV.A. 6:06-482-DCR, 2007 WL 3046066, at *2 (E.D. Ky. Oct. 16, 2007)

(“[E]mployees of the KSP sued in their official capacities are entitled to the same Eleventh

Amendment protection from federal claims”).

       Unknown KSP Officers when sued in their official capacities for monetary damages are

not considered “persons” subject to suit under § 1983. See Will v. Michigan Dep’t of State Police,

491 U.S. 58, 71 (1989) (concluding that a state, its agencies, and its officials sued in their official

capacities for monetary damages are not considered persons for the purpose of a § 1983 claim).

As a result, the Court dismisses the § 1983 claims against Unknown KSP Officers in their official

capacities.

               b. State-law claims

       Under Kentucky law, political subdivisions of the Commonwealth are entitled to sovereign

immunity. Yanero v. Davis, 65 S.W.3d 510, 525 (Ky. 2001). The doctrine of sovereign immunity

extends to tort claims. Univ. of Louisville v. Martin, 574 S.W.2d 676, 677 (Ky. Ct. App. 1978)

(citing Foley Const. Co. v. Ward, 375 S.W.2d 392 (Ky. 1963); All-Am. Movers, Inc. v. Kentucky



                                                  6
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 7 of 20 PageID #: 340




ex rel. Hancock, 552 S.W.2d 679 (Ky. Ct. App. 1977)). The Kentucky General Assembly has

never expressly stated or otherwise suggested that it intended to waive sovereign immunity for tort

claims against the government. Faced with such claims, courts have found that no waiver exists.

See, e.g., Yanero, 65 S.W.3d at 526 (noting that governmental subdivisions’ immunity is grounded

in the Kentucky Constitution and thus not waived); Tinch v. Jefferson Cty. Pub. Sch. Sys., No.

3:12-CV-844-DJH, 2016 WL 1574149, at *4 (W.D. Ky. Apr. 19, 2016) (dismissing a defamation

claim under Kentucky law because sovereign immunity had not been waived). “[W]hen an officer

or employee of a governmental agency is sued in his/her representative capacity, the officer's or

employee's actions are afforded the same immunity, if any, to which the agency, itself, would be

entitled.” Yanero, 65 S.W.3d at 522. Thus, Unknown KSP Officers are entitled to sovereign

immunity for Albert’s state-law claims. See Davis v. Jones, No. CIVA 4:06CV072 M, 2006 WL

2414512, at *3 (W.D. Ky. Aug. 17, 2006) (“As law enforcement is integral to state government,

and as this motion pertains only to the state law claims asserted against the KSP employees in their

official capacity, dismissal of only those claims is proper”); Colebrook v. Kentucky Dep't of Motor

Vehicle Enf’t, No. CIV. A. 08-110-DLB, 2009 WL 536600, at *8 (E.D. Ky. Mar. 3, 2009)

(“Defendants Scott and unknown KSP Troopers are entitled to the protections of governmental

immunity with respect to the state law claims asserted against them in their official capacities

because at the time alleged by Plaintiff, each was employed in an official capacity by the KSP or

KDMVE”). As a result, the Court dismisses the state-law claims against them in their official

capacities.

       2. Failure to State a Claim

       Louisville Metro and Unknown KSP Officers argue that Albert has failed to plausibly state

a §1983 claim against them. Mayor Fischer argues that the claim against him in his official



                                                 7
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 8 of 20 PageID #: 341




capacity must be dismissed because it is “merely a claim against Louisville Metro itself.” [DE 23-

1 at 205]. Albert agrees that the claim against Mayor Fischer in his official capacity should be

dismissed. [DE 31 at 285 (“Since Plaintiff has named [Louisville Metro] as a party asserting

Monell claims against [Louisville Metro], Plaintiff concedes that those . . . claims as alleged against

[Louisville Metro] and the Mayor in his official capacity are duplicative . . . and thus those said

claims should be dismissed”)]. As a result, the Court dismisses the claims against Mayor Fischer

in his official capacity. See Scott v. Louisville/Jefferson Cty. Metro Gov’t, No. 3:20-CV-535-CRS,

2020 WL 6946573, at *6 (W.D. Ky. Nov. 25, 2020) (“[S]ince Louisville Metro is named as a

defendant in this case, the Court will dismiss Plaintiffs’ official capacity claims against Fischer”).

       A plaintiff asserting a municipal liability claim under §1983 must allege that the federal

violation occurred because of a municipal policy or custom. Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 694 (1978). To properly assert a municipal liability claim, a plaintiff must sufficiently

allege: “(1) the existence of an illegal official policy or legislative enactment; (2) that an official

with final decision[-]making authority ratified illegal actions; (3) the existence of a policy of

inadequate training or supervision; or (4) the existence of a custom of tolerance [of] or

acquiescence [to] federal rights violations.” Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013).

A municipality “may not be sued under § 1983 for an injury inflicted solely by its employees or

agents.” Monell, 436 U.S. at 694.

               a. Illegal official policy or custom

       To state a § 1983 claim for a municipal policy or custom, the plaintiff must “identify the

policy, connect the policy to the [County] itself and show that the particular injury was incurred

because of the execution of that policy.” Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th

Cir. 1993).



                                                  8
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 9 of 20 PageID #: 342




       Unknown KSP Officers argue: “The Plaintiff has no idea which officer, if any, fired the

‘object’ at him, or even for which department such unknown officer may have worked. The facts

assumed by the Plaintiff do not allow more than one person to have used force against him.” [DE

15 at 125]. Louisville Metro similarly argues that “[r]ather than suing the officer who allegedly

fired a shot at him – if it was indeed an officer, and indeed a fired shot – the Plaintiff has filed

against ‘Unknown State Troopers’ and ‘Unknown LMPD Officers.’ These are simply

insufficiently pled allegations that fail to establish a specific official with LMPD exercised

unconstitutional, excessive force which can then possibly be attributed to Louisville Metro for

purposes of municipal liability.” [DE 36 at 313 (emphasis in original)]. Plaintiff, on the other

hand, contends:

       In Plaintiff’s Amended Complaint, Plaintiff has plausibly alleged that [Louisville
       Metro] has an illegal policy or custom for which it targeted innocent peaceful
       protesters and fire [sic] their weapons upon them in response for them lawfully
       gathering and engaging in free speech. Plaintiff also alleged that many event
       occurred in which the said Defendant targeted and shot innocent citizens for
       lawfully gathering and engaging in free speech.

       Plaintiff’s allegations . . . also connect the policy or custom to the [Louisville
       Metro] officers conduct in targeting innocent peaceful protesters (e.g., Plaintiff)
       and firing their weapons upon them in response for them lawfully gathering and
       engaging in free speech. Plaintiff alleged that he was peacefully expressing his
       disapproval of police misconduct and that is when a “Unknown LMPD Officer 1
       or Unknown State Trooper 1 took am directly at the back of the [his] and fired an
       object from a gun, thus, sticking [him] in the back of his head.”

[DE 31 at 284-85].

       The Court agrees with Albert. Albert has plausibly alleged that Louisville Metro had an

illegal policy or custom of using unlawful force against protestors:

       60. Upon information and belief, Defendants Fischer and City knew and, either
       explicitly, or through acquiescence, approved of LMPD’s decision to use tear gas,
       flash bangs, pepper balls, batons, and other forms of force on peaceful protesters
       between May 28, 2020 and June 1, 2020.



                                                 9
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 10 of 20 PageID #: 343




       61. The version of LMPD’s Standard Operating Procedures that was in effect at
       the time required supervisors to be notified any time chemical agents, including
       pepper balls, were deployed.

       62. LMPD’s Standard Operating Procedures also required approval from a
       commanding officer prior to using any chemical agents, including pepper balls.

       63. LMPD’s conduct came under intense media scrutiny almost immediately. But
       Defendants Fischer or the City have done nothing to correct LMPD’s illegal course,
       instead acquiescing to LMPD’s use of violent force on peaceful protesters.

       64. Moreover, at least since June 30, 2020, there has been at least one class action
       suit filed asserting that the Defendant City usages of Immediate and egregious use
       of force by LMPD. See Attica Scott vs. Officer Miller, Louisville/Jefferson County
       Metro Government, et. al., No. 3:20-cv-00535 (W.D. Ky.).

       65. The Defendant City is involved in a conspiracy amounting to a common plan
       or design, i.e., custom, to: (a) to use unlawful and excessive force to cause a chilling
       effect on the First (1st) Amendment of the United State and Kentucky constitutions;
       (b) prevent individuals from communicating complaints of police misconduct, and
       (c) place fear among the citizens of the Commonwealth of Kentucky and the United
       States of America.

       66. The common plan or design was used by Defendant Fisher to enforce his order
       to the people of the city of Louisville, in which he requested that the said people
       “stay home.”

       67. Defendant City has failed to properly train and supervise Defendant Unknown
       Officers, and have knowingly allowed the said Defendants to ignore while acting
       under the color of law the Constitutional rights of the Plaintiff and people alike.

[DE 14 at 108-109].

       Albert has also plausibly alleged that he was injured by Unknown LMPD Officer 1 or

Unknown State Trooper 1 because of Louisville Metro’s custom or policy:

       72. Plaintiff reallege and incorporate by reference, as though fully set forth here,
       each and every allegation set forth in the above Paragraphs.

       73. The Defendant, Unknown LMPD Officer 1 or Unknown State Trooper 1, while
       acting, under color of law, and of their authority as police officers of the City of
       Louisville and/or the Commonwealth of Kentucky, as herein above set out,
       intentionally aimed a gun at the Plaintiff and intentionally shot the Plaintiff in the
       back of his head.



                                                 10
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 11 of 20 PageID #: 344




       74. Plaintiff posed no immediate threat to the safety of the officers or others.

       75. Plaintiff was not actively resisting arrest nor attempting to evade arrest by
       flight.

       76. The force used by the Defendants upon Plaintiff was excessive.

       77. The Defendants, Fisher and City, authorized the unlawful custom and practice
       of using excessive force against the Plaintiff and peaceful and lawful protesters
       alike.

       78. As a result thereof, Plaintiff was injured, suffered great pain and anguish of
       body and mind, and was caused to be subject to expenses for medical attendance
       and nursing, therefore, the said Defendants, as herein above set out, deprived
       Plaintiff of the privileges and immunities guaranteed to Plaintiff as a citizen of the
       United States, by U.S. Const. Amend. 4 and U.S. Const. Amend. 14, § 1, to
       Plaintiff's damage in an amount in excess of the minimum dollar amount necessary
       to establish the jurisdiction of this court.

Id. at 110-111.

       While it is true that Albert has not yet identified the officer who shot him by name, his

inability to do so does not require dismissal of his claims. Based on his allegations, especially his

claim that he heard officers “acknowledging the fact that [he] was shot in the back of the head”

and “laughing” about it, it is plausible that one of the officers who was there that day, dressed in

riot gear, and part of the barricade, acted in accordance with Louisville Metro’s alleged policy of

using unlawful force against peaceful protestors by shooting him in the back of the head with a

non-lethal projectile. [DE 14 at 106]; see Scott v. Louisville/Jefferson Cty. Metro Gov't, No. 3:20-

CV-535-CRS, 2020 WL 6946573, at *5 (W.D. Ky. Nov. 25, 2020) (finding it plausible that

plaintiffs’ constitutional rights were violated because “[t]he complaint contains numerous

allegations of LMPD officers using tear gas, pepper balls, rubber bullets, batons, and other physical

force against Plaintiffs and members of the Plaintiff Class who were, allegedly, ‘peaceful and

nonviolent protesters’ and who ‘did not disobey or refuse any police order.’ Furthermore,

Plaintiffs claim Defendants’ conduct deterred Plaintiffs from participating in further

                                                 11
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 12 of 20 PageID #: 345




demonstrations”). Albert has sufficiently and specifically identified Unknown LMPD Officer 1

or Unknown State Trooper 1 as the person who shot him in the back of his head. See Kealoha v.

Espinda, No. CV 16-00486 JMS/KJM, 2017 WL 741570, at *5 (D. Haw. Feb. 24, 2017) (“If the

names of individual defendants are unknown at the time a complaint is filed, however, a plaintiff

may refer to the unknown defendants as Defendant John Doe 1, John Doe 2, John Doe 3, and so

on, but he must allege facts to support how each particular doe defendant violated his constitutional

rights”).

                b. Failure-to-intervene claim

        To state a § 1983 claim for a failure-to-intervene, the plaintiff must allege that the defendant

“(1) observed or had reason to know that [constitutional harm] would be or was [taking place], and

(2) had both the opportunity and the means to prevent the harm from occurring.” Sheffey v. City of

Covington, 564 Fed. App’x 783, 793 (6th Cir. 2014) (quoting Turner v. Scott, 119 F.3d 425, 429

(6th Cir. 1997)) (internal quotation marks omitted). This is true regardless of whether the

individual violating the plaintiff’s constitutional rights is a fellow officer or a supervisor. Smith v.

Heath, 691 F.2d 220, 224-26 (6th Cir. 1982). Defendants cannot be held liable, however, unless

there was “a realistic opportunity to intervene and prevent harm.” Wells v. City of Dearborn

Heights, 538 Fed. App’x 631, 640 (6th Cir. 2013) (internal quotation marks and citation omitted).

        Unknown KSP Officers argue that “[n]owhere in the Complaint is there the slightest

evidence, express or implied, that a single ‘Unknown State Trooper’ or ‘Unknown LMPD Officer’

had any prior knowledge that any officer was about to use force against the Plaintiff, or that any

officer saw it happening, or that any officer had any opportunity to intervene.” [DE 15 at 125].

Plaintiff does not respond to this argument.

        In support of his failure-to-intervene claim, Albert alleges:



                                                  12
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 13 of 20 PageID #: 346




       92. Plaintiff reallege and incorporate by reference, as though fully set forth here,
       each and every allegation set forth in the above Paragraphs.

       93. One or more of the Defendants, Unknown LMPD Officers 1-25 and Unknown
       State Troopers 1-25 had a reasonable opportunity to prevent the other Defendant
       Unknown LMPD Officer 1 or Unknown State Trooper 1 —had they been so
       inclined but they failed to do so— from depriving Plaintiff the following: (a)
       unnecessary, unreasonable, excessive and/or deadly force resulting in a violation of
       Plaintiff's rights under 42 U.S.C.A. § 1983; (b) to be free from punishment and the
       deprivation of life and liberty without due process of law, and to be free from
       deliberate indifference to all of those rights under the Fourth and Fourteenth
       Amendments to the United States Constitution; (c) freedom from the chilling effect
       of free speech; and (d) the freedom to move about freely as a citizen of the United
       States of America.

       94. As a result of the said Defendants’ failure to intervene, Plaintiff suffered
       physical injury to his person and emotional distress, and was humiliated and
       embarrassed.

       95. The misconduct described in this Cause was objectively unreasonable and was
       undertaken intentionally with malice, willfulness, and reckless indifference to the
       rights of the Plaintiff.

       96. The misconduct described in this Cause was undertaken by the said Defendants
       within the scope of their employment and under color of law such that their
       employer, Louisville-Metro Government and/or the Commonwealth of Kentucky,
       is liable for their actions.

[DE 14 at 113-14].

       Plaintiff has failed to sufficiently state this claim against Unknown KSP Officers. Plaintiff

has failed to plausibly allege that Unknown KSP Officers “had reason to know of the impending

excessive force or had the opportunity or means to intervene.” Amerson v. Waterford Twp., 562

F. App’x 484, 490 (6th Cir. 2014) (affirming dismissal of failure-to-intervene claim). Indeed,

based on the allegations, which involve an officer firing a non-lethal projectile by pulling a trigger,

it is unclear how an Unknown KSP Officer could have prevented Unknown LMPD Officer 1 or

Unknown State Trooper 1 from firing the projectile when the incident likely occurred over no more

than a few seconds. Id. (“[T]he span of time within which Mahoney should have perceived the



                                                  13
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 14 of 20 PageID #: 347




excessive force and developed and implemented an intervention strategy could not have been more

than a few seconds. Mahoney had no opportunity to prevent the alleged use of force, given that

the alleged events took place quickly and without any forewarning”); Ontha v. Rutherford Cty.,

Tennessee, 222 F. App’x 498, 506 (6th Cir. 2007) (collecting case) (“courts have been unwilling

to impose a duty to intervene where, as here, an entire incident unfolds in a matter of seconds”).

        3. FRCP 4(m)

        Louisville Metro asserts3 that Albert’s claims against Unknown LMPD Officers must be

dismissed under FRCP 4(m) because he has failed to serve them within 1204 days of filing the

Complaint. [DE 37 at 321 (“While Plaintiff claims he has served ‘unknown officers with LMPD,’

this is nothing more than a legal fiction . . . [I]t is simply unclear how one would even go about

sufficiently serving someone who is ‘unknown.’ It certainly would not be achieved simply by

mailing a certified letter and summons. The civil rules require more”). Albert does not respond to

this argument.

        “Although the naming of pseudonymous defendants is permissible where a plaintiff

requires discovery to learn the true identities of the defendants, the plaintiff subsequently must

amend the complaint to reflect the discovered identities and effect service on the named parties

within the 90-day period set forth in Rule 4(m).” Laporte v. City of Nashville, No. 3:18-CV-00282,

2019 WL 845413, at *10 (M.D. Tenn. Feb. 21, 2019); see Fed. R. Civ. P. 4(m) (“If a defendant is

not served within 90 days after the complaint is filed, the court—on motion or on its own after

notice to the plaintiff—must dismiss the action without prejudice against that defendant or order


3
  This issue was not initially raised in Louisville Metro’s motion to dismiss and Albert has not responded
to it. Indeed, counsel for Louisville Metro first made this argument in his response to Albert’s motion for
expedited discovery. The Court is also somewhat confused why Louisville Metro is raising this argument
on behalf of Unknown LMPD Officers. Even so, the Court will consider this argument now.
4
  FRCP 4(m) was amended in 2015 to reduce the presumptive time for serving a defendant from 120 days
to 90 days.

                                                    14
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 15 of 20 PageID #: 348




that service be made within a specified time. But if the plaintiff shows good cause for the failure,

the court must extend the time for service for an appropriate period”).

        Albert neither amended his complaint to “reflect the discovered identities” nor served the

discovered named parties within the 90-day period. Albert apparently has not done so because he

has not yet discovered who they are. Because Albert did not respond to Louisville Metro’s 4(m)

argument, he has failed to show good cause for his failure to comply with it. And the Court

declines to make that argument for him. That said, the Court will not dismiss his Amended

Complaint because “the court has discretion to permit late service even absent a showing of good

cause.” John W. Stone Oil Distrib., LLC v. PBI Bank, Inc., No. 3:09-CV-862-H, 2010 WL

3221800, at *1–2 (W.D. Ky. Aug. 12, 2010). When deciding whether to exercise discretion to

extend time to serve defendants, courts consider whether: 1) a significant extension of time is

required; (2 an extension of time would cause actual prejudice to the defendant other than the

inherent prejudice in having to defend the lawsuit; 3) whether the defendant had actual notice of

the lawsuit; 4) whether dismissal of the complaint without prejudice under Rule 4(m) would

substantially prejudice the plaintiffs, i.e., cause the plaintiffs’ suit to be time-barred by the statute

of limitations; and 5) whether the plaintiffs have made diligent, good faith efforts to effect proper

service of process. See Treadway v. California Prod. Corp., No. 2:13-CV-120, 2013 WL 6078637,

at *6 (E.D. Tenn. Nov. 19, 2013).

        As discussed below, the Court will allow Plaintiff to take expedited discovery. Therefore,

he should be able to discover the officers’ identities (if, in fact, they are discoverable) before the

statute-of-limitations on his claims expires on May 30, 2021. See Burnett v. Transit Auth. of

Lexington-Fayette Urb. Cty. Gov’t, 981 F. Supp. 2d 630, 633 (E.D. Ky. 2013), aff’d (July 10,

2014) (“Where state law provides multiple statutes of limitations for personal injury actions,



                                                   15
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 16 of 20 PageID #: 349




courts considering § 1983 claims should borrow the general or residual statute for personal injury

actions. In Kentucky, the statute of limitations for personal injury actions is one year”) (internal

quotation marks and citations omitted). Albert, thus, does not require a significant extension of

time to discover the names of the officers who caused his injury. Unlike the first factor, the second

factor does not necessarily weigh in his favor because the Court cannot definitively conclude that

the fictious defendants had actual notice of the lawsuit. That said, it would not be unreasonable

for Albert’s counsel to believe that Unknown Officers had notice of the suit against them because

counsel for Unknown LMPD Officers and counsel for Unknown KSP Officers filed motions to

dismiss on their clients’ behalf. Nor would it be unreasonable for Albert to believe that counsel

presumably consulted with their clients before filing these motions.

       The third and fourth factors weigh in Albert’s favor. Louisville Metro has not argued that

it will be prejudiced by an extension. Albert, however, will be prejudiced without an extension

because his claims against Unknown Officers will be time-bared on May 30, 2021. Dismissing

the claims against Unknown Officers without prejudice and forcing Albert to restart the case

against them with little time remaining to identify the officers who caused his injury would

substantially prejudice him. See Advisory Committee Notes to 1993 Revision of Rule 4(m) (“The

new subdivision . . . authorizes the court to relieve a plaintiff of the consequences of an application

of this subdivision even if there is no good cause shown . . . Relief may be justified, for example,

if the applicable statute of limitations would bar the refiled action”). In addition, dismissing this

case without prejudice only to have Albert immediately re-file it within the statute of limitations

is a waste of the Court’s resources and the parties’ time. Thus, considerations of judicial economy

are furthered by allowing Albert additional time to serve individual defendants.




                                                  16
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 17 of 20 PageID #: 350




       Finally, while Albert could have been more diligent, his lack of alacrity in discovering the

identifies of Unknown Officers does not merit a dismissal. As noted above, by appearing before

the Court and filing response pleadings, Unknown Officers certainly gave the Court and likely

gave Albert’s counsel the impression of being on notice of the claims and engaged in this case.

Because three of the five factors weigh in his favor, the Court will allow Albert to file service 90

days from when he amends his complaint to substitute Unknown LMPD Officers and Unknown

KSP Officer for named individual defendants.

B.     Expedited Discovery

       Plaintiff moves for “leave from the Court to depose [Louisville Metro] for the purpose of

ascertaining the identification of the law enforcement officer that shot Plaintiff and the other

officers that were present at the scene on May 30, 2020, and thus failed to offer him any medical

aid.” [DE 29-4 at 257]. Plaintiff asserts that the “requested leave for early discovery may provide

the names of the officers before the time specified in Rule 26(d) and the running of the statue [sic]

of limitations, as to properly amend Plaintiff’s Amended Complaint, by substituting the unknown

name officers with the identified officers that were present on the scene when the plaintiff was

shot.” Id. Louisville Metro objects:

       First, there is no evidence to suggest the Defendants will destroy any requested
       discovery concerning the alleged facts here, assuming such discovery even exists.
       Second, to the extent that Plaintiff seeks to identify certain unknown officers, he
       has not demonstrated that identifying these defendants is necessary to advance this
       litigation . . . Third, while Plaintiff repeatedly claims the scope of his inquiry is
       narrow, the reality is that Plaintiff himself has alleged there are 25 unknown LMPD
       officers and 25 unknown KSP officers that may be liable for all or some of the
       actions alleged in this matter.

[DE 37 at 317].

       Under Federal Rule of Civil Procedure 26(d)(1), a party may not typically seek discovery

before the required Rule 26(f) conference. That said, parties may begin discovery before this

                                                 17
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 18 of 20 PageID #: 351




conference if the court authorizes them to do so upon a showing of good cause. Fed. R. Civ. P.

26(d)(1). “In this Circuit, district courts have found good cause for granting expedited discovery

when there are allegations of copyright infringement, the identification of defendants is unknown,

the discovery sought is limited in scope, and the discovery would substantially contribute to

moving the case forward.” Versah, LLC v. Ul Amin Indus., No. 220CV12657TGBRSW, 2020 WL

7241053, at *6 (E.D. Mich. Dec. 9, 2020) (internal quotation marks and citation omitted).

Generally, “the plaintiff should be given the opportunity through discovery to identify the

unknown defendants, unless it is clear that discovery would not uncover the identities, or that the

complaint would be dismissed on other grounds.” Robinson v. Doe, 2008 WL 5069249, at *2

(S.D.Ohio Nov.24, 2008) (internal quotation marks and citation omitted). “Courts consider

several factors in determining if good causes exists, including: (1) the danger that the information

sought will be lost or destroyed, (2) whether the discovery would substantially contribute to

moving the case forward, and (3) the scope of the information sought.” Barrette Outdoor Living,

Inc. v. Does, No. 1:16 CV 914, 2016 WL 1588672, at *2 (N.D. Ohio Apr. 20, 2016).

       Albert does not argue and it does not appear that there is a danger that the requested

information will be lost or destroyed. The first factor, thus, does not weigh in Albert’s factor. But

the second and third factors do. Knowing the identities of the officers will substantially move the

case forward because it will allow Albert to substitute Unknown Officers with specific individuals.

As noted, without expedited discovery, there is a risk that the statute of limitations will run on §

1983 claims before he has chance to identify Unknown Officers. If Albert cannot discover the

identifies of Unknown Officers before the statute of limitations expires, Albert’s case against

Unknown Officers cannot move forward at all because it will be time-barred. Smith v. City of

Akron, 476 F. App’x 67, 69 (6th Cir. 2012) (Rule 15(c) “allows relation back for the mistaken



                                                 18
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 19 of 20 PageID #: 352




identification of defendants, not for defendants to be named later through ‘John Doe,’ ‘Unknown

Defendants’ or other missing appellations”). Finally, the scope of the deposition is limited to

information about the officers who were present at the intersection where Albert was injured.

While Albert requests information about the identifies of numerous officers, Albert has limited it

to officers at a specific geographic location, on a specific day, at a specific time, and depicted in a

specific video:

       1. The identification of every law enforcement unit and law enforcement officer
       whom were present at the intersection of Cedar Street and South 6th Street, in
       Louisville KY, on May 30, 2020, dressed in riot gear, crowd control gear, and
       uniform, as depicted in the video Plaintiff referenced in his Amended Complaint
       (DN 14). Said video is attached hereto.

       2. The identification of every law enforcement unit and law enforcement officer
       whom were issued a riot/crowd control firearm, ammunition, uniform, and assigned
       to the intersection of Cedar Street and South 6th Street, in Louisville KY, on May
       30, 2020, as depicted in the video Plaintiff referenced in his Amended Complaint
       (DN 14). Said video is attached hereto.

       3. The identification of every law enforcement officer whom reported any instance
       of a discharge of an authorized firearm to their division/section/unit commander as
       to the date the Plaintiff was injured, as required by Louisville Metro Police
       Department (“LMPD”), pursuant to LMPD’s Standard Operating Procedures
       (“SOP”) number 4.13.14.

[DE 29-2 at 241-42].

        The deposition shall be conducted before May 29, 2021.

                                      IV.     CONCLUSION

       For the reasons above, and being otherwise sufficiently advised, THE COURT ORDERS

AS FOLLOWS:

(1) Unknown LMPD Officers’ Motion to Dismiss [DE 7] is DENIED AS MOOT.

(2) Unknown KSP Officers’ First Motion to Dismiss [DE 8] is DENIED AS MOOT.




                                                  19
Case 3:20-cv-00418-RGJ Document 39 Filed 04/15/21 Page 20 of 20 PageID #: 353




(3) Unknown LMPD Officers’ Motion to Withdraw Motion to Dismiss and Withdraw as Counsel

   From Case [DE 13] is DENIED at this time.

(4) Unknown KSP Officers’ Motion to Strike [DE 17] is DENIED.

(5) Unknown KSP Officers’ Notice of Withdrawal of Motion to Strike [DE 19] is GRANTED.

(6) Unknown KSP Officers’ Second Motion to Dismiss [DE 15] is GRANTED IN PART,

   DENIED IN PART.

(7) Louisville Metro’s and Mayor Fischer’s Motion to Dismiss [DE 23] is GRANTED IN

   PART, DENIED IN PART.

(8) Albert’s Motion For Leave to Take Early Rule 30(b)(6) Deposition of Defendant Louisville-

   Jefferson County Metro Government [DE 29] is GRANTED consistent with this Opinion.

(9) After amending his complaint to add named individual defendants, Albert has 90 days to serve

   them.




                                                           April 14, 2021




Copies to:    Counsel of record



                                              20
